720 N.W.2d 298 (2006)
Josefina RODRIGUEZ, Plaintiff-Appellee,
v.
FARMERS INSURANCE EXCHANGE, Defendant-Appellant, and
Safeco Insurance, Defendant-Appellee.
Safeco Insurance, Plaintiff-Appellee,
v.
Josefina Rodriguez, Defendant-Appellee, and
Farmers Insurance Exchange, Defendant/Counter-Plaintiff/Third-Party-Appellant.
Docket Nos. 130620, 130621. COA Nos. 262443, 262444.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the January 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.